UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In
In re:
   re:                                                   Chapter 11
                                                         Case No. 16-13607 (DSJ)
WONDERWORK, INC.,

                              Debtor.



 AMENDED NOTICE OF JOINT MOTION OF LITIGATION TRUSTEE AND BRIAN
    MULLANEY TO APPROVE THE AGREED DISALLOWANCE OF BRIAN
                       MULLANEY’S CLAIM

         PLEASE TAKE NOTICE that upon the accompanying motion, dated July 14, 2021,

Vincent A. Sama, as Litigation Trustee of the WonderWork Litigation Trust and Brian Mullaney

will move, before the Honorable David S. Jones, at the United States Bankruptcy Court for the

Southern District of New York One Bowling Green, New York, New York 10004, Courtroom

501, on August 5, 2021 at 10:00 a.m., to disallow and expunge the claim of Brian Mullaney,

pursuant to section 502(b) of title 11, United States Code and Rule 3007 of the Federal Rules of

Bankruptcy Procedure, and for such other and further relief as the Court deems just and proper.

         PLEASE TAKE FURTHER NOTICE that objections to the motion must be served so as

to be received by July 29, 2021 at 4:00 p.m.
Dated: July 15, 2021    ARNOLD & PORTER KAYE SCHOLER LLP
New York, New York

                        By: /s/ Benjamin Mintz
                        Benjamin Mintz
                        Peta Gordon
                        250 W. 55th Street
                        New York, NY 10019-9710
                        Telephone: (212) 836-8000
                        benjamin.mintz@arnoldporter.com
                        peta.gordon@arnoldporter.com

                        Attorneys for Vincent A. Sama, as Litigation
                        Trustee of the WW Litigation Trust

                       AMINI LLC


                       By: /s/ Bijan Amini
                       Bijan Amini
                       Michael Igyarto
                       131 West 35th Street, 12th Floor
                       New York, New York 10001
                       Telephone: (212) 490-4700
                       bamini@aminillc.com
                       migyarto@aminillc.com

                       Attorneys for Brian Mullaney




                          2
